NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  _________

                                       No. 21-2413
                                       _________

                             In re: ROWENA V. WAGNER,
                                        Debtor


                                 BERNARD WAGNER,
                                     Appellant

                      _____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           (District Court No. 1:20-cv-00083)
                        District Judge: Honorable Cathy Bissoon
                      _____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 28, 2022


                                   (Filed: May 5, 2022)

            Before: HARDIMAN, RENDELL, and FISHER, Circuit Judges.


                                        _________

                                      O P I N I O N*
                                       _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RENDELL, Circuit Judge.

       Appellant Bernard Wagner challenges the Bankruptcy Court’s allocation of

marital property between himself and his ex-wife, Appellee Rowena V. Wagner. The

District Court affirmed the Bankruptcy Court’s Opinion in all respects, finding it to be

“carefully reasoned,” “thorough,” and free from error. Appx. 116–120. We will affirm.

       Because we write for the Parties only, we need not recite the facts or procedural

history of this case, which is laid out in detail in the Bankruptcy Court’s extensive

opinion. See Appx. 70–111.

       We have jurisdiction to hear this appeal pursuant to 28 U.S.C. §§ 158(d) and 1291.

Like the District Court, we review the Bankruptcy Court's findings of fact for clear error

and exercise plenary review over its findings of law. See In re Zinchiak, 406 F.3d 214,

221–22 (3d Cir. 2005).

       Appellant repeats many of the same arguments rejected below, none of which has

any merit. First, Appellant insists that he and Appellee had an unwritten partnership

agreement which ought to control the classification and distribution of farm assets in a

manner favorable to Appellant. Yet, as the Bankruptcy Court found, Appellant presents

no authority or rationale showing why this unproven agreement should displace the

Pennsylvania Divorce Code in setting the terms of property allocation. Nor is there any

record evidence supporting his belated assertion that the Parties intended the agreement

to remove the farm and related assets from being considered marital property in the event

of divorce. Second, the Bankruptcy Court did not err in excluding Appellee’s

Philippines properties from its consideration because the Court had good reason to

                                             2
conclude these inherited “shanties” have no real value. Appx. 400. Finally, we detect no

basis to disturb the Bankruptcy Court’s 55/45 property allocation in favor of Appellee,

which was based on a very thorough weighing of the relevant state law factors. This

“slight advantage” for Appellee is well-justified by the fact that, unlike Appellant, she

does not have guaranteed income and housing, and she will also likely outlive Appellant

by many years. Appx. 108.

       Accordingly, we will affirm.




                                             3